DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sem (US 5,462,658).
	With respect to claim 1, Sem discloses a fuel filter system 10 (fuel filter assembly), as shown in Fig. 2, having: a filter element 62 (filter cartridge), as shown in Fig. 2, comprising: a filter media defining an open central region therein, the central region being on a clean, filtered side of the filter media, as shown in Fig. 2, and a housing 38 containing the filter media, as shown in Fig. 2; and a liquid bleed tube means 84 (return tube) extending into the central region of the filter media, as shown in Fig. 2, the return tube 84 collecting and draining liquid from a bottom inner region and the central region of the filter media, as shown in Fig. 2.



	With respect to claim 3, Sem discloses wherein a bottom end of the return tube 84 is positioned within the bottom inner region of the filter media, as shown in Figs. 2 and 9, and is substantially open such that the liquid flows upward from the bottom inner region through the bottom end of the return tube 84 and from the bottom end to a top end of the return tube 84, as shown in Fig. 2.

	With respect to claim 4, Sem discloses wherein the return tube 84 automatically and continuously drains the liquid from the bottom inner region of the filter media (see col. 3, lines 10-14).

	With respect to claim 5, Sem discloses a fuel filter system, as shown in Fig. 2, having: a fuel tank 20, as shown in Fig. 1, configured to store a fuel-liquid mixture 22 (see col. 3, lines 6-7); a fuel filter assembly 10 for filtering the fuel-liquid mixture, the fuel filter assembly 10 being fluidly connected to the fuel tank 20, as shown in Fig. 1, and comprising, a filter cartridge 62 comprising: a filter media defining an open central region therein, as shown in Fig. 2, the central region being on a clean, filtered side of the filter media, as shown in Fig. 2, and a housing 38 containing the filter media, as shown in Fig.2, and a return tube 84 extending into the central region of the filter media, as shown in Fig. 2, the return tube 84 collecting and draining liquid from a bottom inner 

	With respect to claim 6, Sem discloses wherein a top end of the return tube 84 is sealed to the liquid drain line 36, as shown in Figs. 1-2 (see col. 3, lines 15-23).

	With respect to claim 7, Sem discloses a filter head 16, as shown in Fig. 2, wherein a top end of the return tube 84 is sealed to the filter head 16, as shown in Fig. 2.

	With respect to claim 8, Sem discloses wherein a bottom end of the return tube 84 is positioned within the bottom inner region of the filter media and is substantially open such that liquid flows upward from the bottom inner region through the bottom end of the return tube 84 and from the bottom end to a top end of the return tube 84, as shown in Figs. 2 and 9.

	With respect to claim 9, Sem discloses wherein the return tube 84 drains liquid from the bottom inner region of the filter media to an area outside of the fuel filter assembly, as shown in Figs. 1-2.

	With respect to claim 11, Sem discloses wherein the return tube 84 drains liquid to the liquid drain line 36, which drains liquid to the fuel tank 20, as shown in Fig. 1.



	With respect to claim 15, Sem discloses wherein the return tube 84 extends from a bottom region of the filter media to a top region of the filter media, as shown in Fig. 2.

	With respect to claim 16, Sem discloses wherein the return tube 84 extends through a top endplate 75 of the filter media that is positioned along the top region of the filter media, as shown in Fig. 2.

	With respect to claim 17, Sem discloses wherein the return tube 84 automatically and continuously drains liquid from the bottom inner region of the filter media (see col. 3, lines 10-14).

	With respect to claim 18, Sem discloses wherein the liquid within the filter cartridge is drained solely through the return tube 84, and the filter cartridge does not include any drain valve or liquid in fuel WIP sensor and does not need to be manually drained, as shown in Fig. 1.

	With respect to claim 20, Sem discloses wherein the return tube 84 is positioned on the filtered side of the filter media, as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sem (US 5,462,658) in view of Braunheim (US 2011/0147290).
With respect to claim 10, Sem discloses wherein the return tube 84 drains liquid to the liquid drain line 36, as shown in Fig. 1, which drains the liquid to a front end of tank 12 or some other storage tank (see col. 5, lines 15-22).  Sem lacks a filter liquid separator, wherein the return tube drains liquid to the liquid drain line, which drains the liquid to a front end of the filter liquid separator.  
	Braunheim discloses a fuel supply system 1, as shown in Fig. 1, having a fuel filter 3 and a liquid drain line drains liquid to a front end of a water separator 11 (filter liquid separator), in order to further remove water from fuel (see paragraph 0018).  It would have been obvious to one of ordinary skill in the art to provide the system disclosed by Sem with a filter liquid separator, as taught by Braunheim, in order to further remove water from fuel (see paragraph 0018).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sem (US 5,462,658) in view of Lien (US 5,149,433).
	With respect to claim 13, Sem teaches the return tube 84 drains liquid to the liquid drain line 36, as shown in Fig. 1.  Sem lacks a fuel return line that returns fuel to the fuel tank, the supply line, or a filter quid separator, wherein the return tube drains liquid to the liquid drain line, which drains liquid into the fuel return line.
	Lien teaches an apparatus 10, as shown in Fig. 1, having a fuel return line 52, 14b, which returns fuel to a fuel tank 14, as shown in Fig. 1, wherein a liquid drain line 36 drains liquid into the fuel return line 52, 14b, as shown in Fig. 1.  It would have been obvious to one of ordinary skill in the art to provide the system disclosed by Sem with a return line, as taught by Lien, in order to return fuel for further treatment.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sem (US 5,462,658) in view of Bagci et al. (US 6,270,659) [hereinafter Bagci].
	With respect to claim 14, Sem discloses wherein the return tube 84 drains liquid to the liquid drain line 36, as shown in Fig. 1.  Sem lacks the liquid drain line drains liquid directly into the supply line.
	Bagci discloses a fuel filtering system 79, as shown in Fig. 3, having a filter 20 including a drain line at fitting 47, which drains liquid directly into a supply line exiting tank 64, as shown in Fig. 3.  It would have been obvious to one of ordinary skill in the art to provide the system disclosed by Sem with the liquid drain line draining liquid directly to into the supply line, as taught by Bagci, in order to divert excess filtered fuel .


	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sem (US 5,462,658) in view of Biere (US 5,788,859).
	With respect to claim 19, Sem lacks wherein the filter cartridge comprises a center tube that is positioned in the central region of the filter media, the return tube positioned within the central region of the center tube.
	Biere teaches a filter 20, as shown in Fig. 1, having a support tube 49 (center tube) that is positioned in a central region of filter media 41, as shown in Fig. 1, and a drain tube 60 (return tube) is positioned within the central region of the center tube 49, as shown in Fig. 1.  The center tube 49 provides radial support to the filter media 41 (see col. 5, lines 6-8).  It would have been obvious to one of ordinary skill in the art to provide the cartridge disclosed by Sem with a center tube, as taught by Biere, in order to provide radial support to the filter media (see col. 5, lines 6-8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778